DENY and Opinion Filed July 29, 2021




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00574-CV

                       IN RE MICHAEL LONG, Relator

          Original Proceeding from the 417th Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 417-53803-2020

                        MEMORANDUM OPINION
                   Before Justices Molberg, Reichek, and Smith
                            Opinion by Justice Smith
      In this petition for writ of mandamus, relator challenges the trial judge’s

temporary orders in the underlying suit against the parent-child relationship

(SAPCR) and the order denying relator’s motion to recuse the trial judge from the

modification proceeding.

      Entitlement to mandamus relief requires relator to show that the trial court has

clearly abused its discretion and that relator has no adequate appellate remedy. In

re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).

After reviewing the petition and record, we conclude that relator has failed to show

an abuse of discretion. Accordingly, we deny mandamus relief. See TEX. R. APP. P.

52.8(a). We deny relator’s motion for emergency relief as moot.
                /Craig Smith/
                CRAIG SMITH
                JUSTICE

210574F.P05




              –2–